[Cite as In re M.A., 2019-Ohio-829.]




                                       IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           BROWN COUNTY




 IN THE MATTER OF:                                 :

                       M.A.                        :        CASE NO. CA2018-07-005

                                                   :                OPINION
                                                                     3/11/2019
                                                   :




       CRIMINAL APPEAL FROM BROWN COUNTY COURT OF COMMON PLEAS
                           Case No. CRI2017-2264


Zachary A. Corbin, Brown County Prosecuting Attorney, Mary McMullen, 510 East State
Street, Georgetown, Ohio 45121, for appellee

Dever Law Firm, Scott A. Hoberg, 9136 Cincinnati-Columbus Road, West Chester, Ohio
45069, for appellant


        S. POWELL, J.

        {¶ 1} Appellant, M.A., appeals from his conviction and sentence he received in the

Brown County Court of Common Pleas after he pled guilty to one first-degree felony count

of rape. For the reasons outlined below, we affirm.

                                       Juvenile Court Proceedings

        {¶ 2} On August 7, 2017, a complaint was filed in the juvenile court alleging M.A.,

who was then 17 years old, was a delinquent child for having committed acts that if charged

as an adult would constitute two counts of rape of a person less than 13 years old, both
                                                                         Brown CA2018-07-005

first-degree felonies. The complaint also included three specifications alleging: (1) the

victims of the offenses were less than 10 years old at the time of the offenses; (2) M.A. was

a repeat violent offender; and (3) M.A. had previously been convicted of gross sexual

imposition that included a sexually violent predator specification.

         {¶ 3} Attached to the complaint was a probable cause affidavit that contained the

following summary of facts:

               The Brown County Sheriff's Office received a report of illegal
               sexual conduct concerning the Defendant and two separate
               juvenile victims, both under the age of 10. During the
               subsequent investigation, after being advised of constitutional
               rights, while being both audio and video recorded; the
               Defendant admitted to digitally penetrating victim B.H. (7 yoa),
               anally. He advised that this occurred while in B.S.'s bed with
               S.A. present. The Defendant stated that he knew it was wrong
               while doing it, but couldn't help himself. The Defendant stated
               that he became sexually excited while the kids were talking
               about getting/being pantsed. Pantsed is the act of sneaking up
               on a target and pulling their pants down to cause
               embarrassment and done as a joke. During this same interview,
               the Defendant admitted to digitally penetrating S.A. (8 yoa),
               anally. This occurred about a week prior. This occurred at their
               home, in his cousins [sic] bedroom. He stated that he also
               fondled her breasts. He also stated that he masturbated to the
               memory, afterward.

         {¶ 4} On August 15, 2017, the state moved the juvenile court to bind the matter

over to the common pleas court as provided by R.C. 2152.12(B). Approximately three

months later, the juvenile court held a hearing on the state's motion. As part of this hearing,

the juvenile court heard testimony from Dr. Brian Griffiths. The record indicates Dr. Griffiths

had previously conducted a clinical interview of M.A. to determine M.A.'s competency and

amenability to care or rehabilitation within the juvenile system. It is undisputed that Dr.

Griffiths set forth his findings in a detailed report that was thereafter submitted to the juvenile

court.

         {¶ 5} As for his testimony, Dr. Griffiths testified M.A. was a victim of "complex


                                                -2-
                                                                        Brown CA2018-07-005

trauma" that contributed to his behavior in raping each of the two child victims. Due to his

complex trauma, Dr. Griffiths testified M.A. would need to undergo long-term and labor-

intensive treatment. Dr. Griffiths also testified M.A. was a high risk to reoffend and that

"[i]nterventions have done little to change his trajectory.       It's like treatments and the

sanctions aren't sticking so to speak.       They've done little to influence his behavior."

Concluding, Dr. Griffiths testified that "first and foremost it's – it's all about public safety.

[M.A.] has been given repeated chances, and every chance is met with another victim." Dr.

Griffiths report comports with this testimony.

       {¶ 6} Following this hearing, the juvenile court issued an entry granting the state's

motion to bind the matter over to the common pleas court. In so holding, the juvenile court

found the parties had stipulated that the case could be bound over due to M.A.'s age and

that there was probable cause to believe that M.A. committed the two rapes as alleged.

The juvenile court also found that there were reasonable grounds to believe M.A. was not

amenable to care or rehabilitation in the juvenile system and that the safety of the

community required the case be bound over to the common pleas court so that M.A. could

be subject to adult sanctions.

       {¶ 7} In reaching this decision, the juvenile court found applicable those factors

favoring a bindover listed under R.C. 2152.12(D)(1), (2), (3), and (6). As the juvenile court

stated:

              (1) One of the victims was seven (7) years old at the time of the
              offense and the other victim was eight (8) years old at the time
              of the offense. Therefore, the Court finds the age of the victims
              exacerbated the physical or psychological harm.

              (2) One of the victims was [M.A.'s] cousin and the other was
              [M.A.'s] brother. Therefore, the Court finds that [M.A.'s]
              relationship with the victims facilitated the act charged.

              (5) [M.A.] was on felony probation out of this Court at the time
              of the offense, Case Number 2016-2176.

                                               -3-
                                                                         Brown CA2018-07-005


                (6) [M.A.] received intensive intervention when he was placed in
                a residential treatment facility for a period of six (6) months and
                his actions have shown that rehabilitation will not occur within
                the juvenile system.

       {¶ 8} The juvenile court also found the factors listed under R.C. 2152.12(D)(1)(7)

and (8) applicable. Specifically, as the juvenile court found regarding the clinical interview

and testimony of Dr. Griffiths:

                (7) While Dr. Griffiths testified that [M.A] is not as mature as his
                same-aged peers, the Court finds that [M.A.] is mature enough
                for a transfer.

                (8) Dr. Griffiths testified that he cannot give a timeframe as to
                the amount of time necessary to rehabilitate [M.A.], but that with
                his diagnoses of PTSD, complex trauma, and Unspecified
                Bipolar, these all require long-term treatment. This is coupled
                with the treatment required for sex offenders, which Dr. Griffiths
                testified is "labor intensive" and long-term. Based on the
                foregoing, the Court finds there is not sufficient time to
                rehabilitate [M.A.] within the juvenile court system.

       {¶ 9} Concluding, the juvenile court found that none of the factors against a

bindover listed under R.C. 2152.12(E) were present.               Therefore, when taking into

consideration the applicable factors under both R.C. 2152.12(D) and (E), the juvenile court

found M.A. was "not amenable to care or rehabilitation within the juvenile system and that

the safety of the public requires the legal restraint of [M.A.] beyond the age of his majority."

                             Common Pleas Court Proceedings

       {¶ 10} On December 14, 2017, the Brown County Grand Jury returned a four-count

indictment charging M.A. with three counts of rape of a person under the age of 13, all first-

degree felonies, and one count of gross sexual imposition, a third-degree felony. M.A.

appeared at his arraignment hearing the following day and entered a plea of not guilty to all

four charges.

       {¶ 11} On June 8, 2018, M.A. entered into a plea agreement and agreed to plead


                                                -4-
                                                                           Brown CA2018-07-005

guilty to one count of rape of a person under the age of 13 in exchange for the dismissal of

the remaining charges. The plea agreement also included a jointly recommended and

agreed upon sentence of life in prison with a possibility of parole after ten years. This

sentence, if imposed by the common pleas court, was not subject to review in accordance

with R.C. 2953.08(D)(1). Pursuant to that statue, "[a] sentence imposed upon a defendant

is not subject to review under this section if the sentence is authorized by law, has been

recommended jointly by the defendant and the prosecution in the case, and is imposed by

a sentencing judge." The plea form executed by M.A. included this same statutory language

immediately above the signature line where M.A. acknowledged "[he] had read this form

and I knowingly, voluntarily, and intelligently enter this Guilty Plea."

       {¶ 12} The common pleas court held a plea hearing on M.A.'s change of plea later

that same day. At this hearing, the common pleas court confirmed with M.A. that the plea

agreement included a jointly recommended and agreed upon sentence of life in prison with

the possibility of parole after ten years. The common pleas court then engaged M.A. in the

necessary Crim.R. 11(C) plea colloquy. This included the following exchange:

              THE COURT: And, you understand if I find you guilty, and I
              sentence you, the matter has to be transferred back to juvenile
              court for amenability proceedings; do you understand that?

M.A. responded to the common pleas court by stating, "Yes, sir."

       {¶ 13} The common pleas court also addressed M.A. regarding his appellate rights

and stated:

              THE COURT: Lastly, [by pleading guilty] you're giving up your
              right to appeal any portion of this case that occurred, in this
              Court, other than, perhaps ultimately my sentence. And if you
              choose to appeal my sentence, a notice of appeal would have
              to be filed, within 30 days of me filing my sentencing entry, or
              you will have given up that right as well; do you understand that?

M.A. again responded to the common pleas court by stating, "Yes, sir."


                                               -5-
                                                                      Brown CA2018-07-005

       {¶ 14} Following this exchange, M.A. entered a guilty plea to one count of rape. The

common pleas court accepted M.A.'s guilty plea upon finding the plea was knowingly,

intelligently, and voluntarily entered. The matter then proceeded immediately to sentencing.

At sentencing, the common pleas court imposed the jointly recommended agreed upon

sentence of life in prison with a possibility of parole after ten years. The common pleas

court also designated M.A. a Tier III sex offender and notified M.A. that he would be subject

to a mandatory five-year postrelease control term upon his release from prison.

       {¶ 15} Concluding, the common pleas court stated:

              At this point in time, based upon Revised Code Section
              2152.121(B)(3), the Court finds that the – had a complaint been
              filed in Juvenile Court, alleging [M.A.] was a delinquent child for
              committing the same offense to which he has not pled guilty,
              such offenses would not have required a mandatory bind-over,
              but would have allowed a discretionary transfer. It is, therefore,
              the order of the Court that the sentence imposed herein, of the
              10 years to life, shall be stayed, pending completion of the
              procedure specified in the Revised Code 2152.121(B)(3), and
              the case is hereby ordered transferred back to Juvenile Court
              for proceedings consistent with that Code Section.

       {¶ 16} Although previously advising M.A. that by entering a guilty plea that he was

giving up his right to appeal his conviction, "other than, perhaps ultimately [the common

pleas court's] sentence," the common pleas court issued a judgment entry of sentence that,

for purposes of this appeal, stated:

              At said plea hearing, the Defendant agreed, in open court on the
              record, that pursuant to R.C. 2953.08(D)(1), a prison sentence
              of Life in prison, with parole eligibility after 10 years, was
              authorized by law and jointly recommended by the Defendant
              and the prosecution, and therefore not subject to review on
              appeal. The jointly-recommended sentence reflected the
              dismissal of 3 additional counts.

(Bold Text sic.)

       {¶ 17} On June 26, 2018, the common pleas court issued an order rescinding the

transfer of the case back to the juvenile court. As noted by the common pleas court, the

                                              -6-
                                                                       Brown CA2018-07-005

order rescinding the transfer was not necessary since the matter had previously been

subject to an "amenability hearing" before the juvenile court. The common pleas court

concluded by finding the order transferring the case back "to the juvenile court was in error

and it is therefore ordered back to the Court of Common Pleas."

                                           Appeal

       {¶ 18} M.A. now appeals from his conviction and sentence, raising two assignments

of error for review.

       {¶ 19} Assignment of Error No. 1:

       {¶ 20} THE      JUVENILE    COURT       ABUSED      ITS    DISCRETION       WHEN      IT

DETERMINED THAT 17-YEAR OLD [M.A.] WAS NOT AMENABLE TO TREATMENT IN

THE JUVENILE SYSTEM, IN VIOLATION OF R.C. 2152.121; THE FIFTH AND

FOURTEENTH AMENDMENTS OF THE U.S. CONSTITUTION, AND ARTICLE 1

SECTION 10 OF THE OHIO CONSTITUTION.

       {¶ 21} In his first assignment of error, M.A. argues the juvenile court erred by granting

the state's motion to bind the matter over to the common pleas court as provided by R.C.

2152.12(B). We disagree.

                Discretionary Bindover Proceedings Under R.C. 2152.12

       {¶ 22} Pursuant to R.C. 2152.12(B), the juvenile court was statutorily permitted to

bind the case over to the common pleas court if the record supported the following three

findings:

              (1) The child was fourteen years of age or older at the time of
              the act charged.

              (2) There is probable cause to believe that the child committed
              the act charged.

              (3) The child is not amenable to care or rehabilitation within the
              juvenile system, and the safety of the community may require
              that the child be subject to adult sanctions.

                                              -7-
                                                                      Brown CA2018-07-005


       {¶ 23} M.A. does not dispute that the case could be bound over to the common pleas

court due to M.A.'s age under R.C. 2152.12(B)(1). M.A. also does not dispute that, with

respect to R.C. 2152.12(B)(2), there was probable cause to believe that M.A. committed

the two rapes as alleged in the complaint. M.A. instead argues the juvenile court erred by

finding he was not amenable to care or rehabilitation within the juvenile system. M.A. also

argues the juvenile court erred by finding the safety of the community required that he be

subject to adult sanctions as provided by R.C. 2152.12.(B)(3). We find no merit to M.A.'s

claims.

       {¶ 24} "Pursuant to R.C. 2152.12(B)(3), when deciding whether to transfer a juvenile

to the adult court system, the juvenile court must consider and weigh certain statutory

factors." State v. Watkins, 12th Dist. Clermont No. CA2017-03-013, 2018-Ohio-46, ¶ 14.

This requires the juvenile court to "consider whether the factors in favor of a transfer listed

in R.C. 2152.12(D) outweigh the factors against a transfer listed in R.C. 2152.12(E)." State

v. Allen, 12th Dist. Butler CA2007-04-085, 2008-Ohio-1885, ¶ 7. The factors in favor of a

bindover as listed in R.C. 2152.12(D) are:

              (1) The victim of the act charged suffered physical or
              psychological harm, or serious economic harm, as a result of
              the alleged act.

              (2) The physical or psychological harm suffered by the victim
              due to the alleged act of the child was exacerbated because of
              the physical or psychological vulnerability or the age of the
              victim.

              (3) The child's relationship with the victim facilitated the act
              charged.

              (4) The child allegedly committed the act charged for hire or as
              a part of a gang or other organized criminal activity.

              (5) The child had a firearm on or about the child’s person or
              under the child's control at the time of the act charged, the act
              charged is not a violation of section 2923.12 of the Revised

                                              -8-
                                                                       Brown CA2018-07-005

             Code, and the child, during the commission of the act charged,
             allegedly used or displayed the firearm, brandished the firearm,
             or indicated that the child possessed a firearm.

             (6) At the time of the act charged, the child was awaiting
             adjudication or disposition as a delinquent child, was under a
             community control sanction, or was on parole for a prior
             delinquent child adjudication or conviction.

             (7) The results of any previous juvenile sanctions and programs
             indicate that rehabilitation of the child will not occur in the
             juvenile system.

             (8) The child is emotionally, physically, or psychologically
             mature enough for the transfer.

             (9) There is not sufficient time to rehabilitate the child within the
             juvenile system.

On the other hand, the factors against a bindover as listed in R.C. 2152.12(E) are:

             (1) The victim induced or facilitated the act charged.

             (2) The child acted under provocation in allegedly committing
             the act charged.

             (3) The child was not the principal actor in the act charged, or,
             at the time of the act charged, the child was under the negative
             influence or coercion of another person.

             (4) The child did not cause physical harm to any person or
             property, or have reasonable cause to believe that harm of that
             nature would occur, in allegedly committing the act charged.

             (5) The child previously has not been adjudicated a delinquent
             child.

             (6) The child is not emotionally, physically, or psychologically
             mature enough for the transfer.

             (7) The child has a mental illness or intellectual disability.

             (8) There is sufficient time to rehabilitate the child within the
             juvenile system and the level of security available in the juvenile
             system provides a reasonable assurance of public safety.

      {¶ 25} "Generally the greater the culpability of the offense, the less amenable will the

juvenile be to rehabilitation." State v. Watson, 47 Ohio St. 3d 93, 96 (1989). There is no

                                              -9-
                                                                        Brown CA2018-07-005

requirement that each statutory factor must be "resolved against the juvenile so long as the

totality of the evidence supports a finding that the juvenile is not amenable to treatment."

State v. Haynie, 12th Dist. Clinton No. CA93-12-039, 1995 Ohio App. LEXIS 517, *13 (Feb.

13, 1995).

                      Standard of Review: Discretionary Bindover

       {¶ 26} "A juvenile-court judge has the discretion 'to transfer or bind over to adult court

certain juveniles who do not appear to be amenable to care or rehabilitation within the

juvenile system or appear to be a threat to public safety.'" Johnson v. Sloan, Slip Opinion

No. 2018-Ohio-2120, ¶ 6, quoting State v. Hanning, 89 Ohio St. 3d 86, 90 (2000). In turn,

the juvenile court has wide latitude in making its determination whether to transfer a juvenile

case to the common pleas court under R.C. 2152.12(B). State v. Rice, 12th Dist. Butler No.

CA2016-01-005, 2016-Ohio-5372, ¶ 9. As a result, the question is not whether this court

would have reached the same decision to relinquish jurisdiction. The question instead is

whether the juvenile court abused its discretion in reaching that conclusion. State v. Phillips,

12th Dist. Clinton No CA2009-03-001, 2010-Ohio-2711, ¶ 38, citing State v. Hopfer, 112
Ohio App. 3d 521, 535 (2d Dist.1996).

       {¶ 27} An abuse of discretion is more than an error of law or judgment. State v. Ellis,

12th Dist. Butler No. CA2018-03-043, 2018-Ohio-5293, ¶ 17. Rather, it suggests the "trial

court's decision was unreasonable, arbitrary or unconscionable." State v. Perkins, 12th

Dist. Clinton No. CA2005-01-002, 2005-Ohio-6557, ¶ 8. "A review under the abuse-of-

discretion standard is a deferential review." State v. Morris, 132 Ohio St. 3d 337, 2012-

Ohio-2407, ¶ 14. Therefore, as long as the juvenile court considered the appropriate

statutory factors listed in R.C. 2152.12(D) and (E), and there is some rational basis in the

record to support the juvenile court's findings when applying those factors, the juvenile court

did not abuse its discretion in deciding whether to bind the matter over to the common pleas

                                              - 10 -
                                                                       Brown CA2018-07-005

court. Phillips, 2010-Ohio-2711 at ¶ 39.

                                           Analysis

       {¶ 28} Just as the juvenile court found, M.A. concedes that his two child rape victims

suffered serious physical and psychological harm as a result of his conduct. M.A. also

concedes that his conduct in raping the two child victims was likely exacerbated due to the

fact both victims were under the age of 13; one being eight years old whereas the other

was seven years old. M.A. further concedes the other factors in favor of a bindover as set

forth by Dr. Griffiths in his report submitted to the juvenile court. Specifically, as noted by

Dr. Griffiths in this report:

               Evaluation findings suggest the presence of the following
               factors which would support transfer pursuant to ORC
               2152.12(D):

               1. The victim's physical or psychological vulnerability or age
               exacerbated the physical or psychological harm.

               2. The child's relationship with the victims facilitated the act in
               charge.

               3. At the time of the acted charge, the child was under a
               community control sanction for a previous delinquent child
               adjudication.

               4. The results of any previous sanctions and interventions did
               not seem to be beneficial in extinguishing the delinquent
               behavior.

       {¶ 29} Rather than disputing these findings, M.A. argues the common pleas court

erred by granting the state's motion since "little weight" should be given to his prior

community control sanctions and inpatient intervention programs. As noted above, the

community control sanctions and inpatient intervention programs were the result of his

previous adjudication as a delinquent child after he was found to have committed an act

that if charged as an adult would constitute gross sexual imposition. This is because,

according to M.A., he was not able to complete the required inpatient intervention programs

                                              - 11 -
                                                                          Brown CA2018-07-005

due to purported funding issues.

       {¶ 30} M.A. argues his inability to complete the inpatient intervention programs is

further conflated by the fact that he was not provided with the necessary outpatient

treatment upon his release, but was instead "placed with someone who was not a

responsible family member."        M.A. therefore argues that because he was unable to

complete the mandated inpatient intervention programs due to no fault of his own, "it is

impossible to determine whether there is an indication that rehabilitation would be unable

to occur." We disagree.

       {¶ 31} While certainly creative, M.A.'s argument fails to consider Dr. Griffiths'

testimony and report submitted to the juvenile court. As noted above, Dr. Griffiths testified

M.A. was a victim of "complex trauma" that contributed to his behavior and would require

him to undergo long-term and labor-intensive treatment. Dr. Griffiths also testified M.A. was

a high-risk to reoffend and that "[i]nterventions have done little to change his trajectory. It's

like treatments and the sanctions aren't sticking so to speak. They've done little to influence

his behavior."

       {¶ 32} In addition to this testimony, Dr. Griffiths testified that "first and foremost it's –

it's all about public safety. [M.A.] has been given repeated chances, and every chance is

met with another victim." Dr. Griffiths' report comports with this testimony. Therefore, when

considering Dr. Griffiths' testimony and report submitted to the juvenile court for review, the

record is replete with evidence indicating that merely ordering M.A. to undergo treatment in

the juvenile system was not appropriate in this case. M.A.'s claim otherwise lacks merit.

       {¶ 33} M.A. also argues the juvenile court failed to truly appreciate his emotional and

psychological immaturity, mental health issues, and age when deciding to grant the state's

motion. This, according to M.A., indicates the juvenile court engaged in an "unreasonable

application" of the factors contained in both R.C. 2152.12(D) and (E). The record, however,

                                               - 12 -
                                                                       Brown CA2018-07-005

indicates the juvenile court did take all of these factors into consideration when issuing its

decision. It is therefore clear that M.A. merely disagrees with the weight the juvenile court

attributed to these factors. But, "[t]he statutes are silent with regard to how a juvenile court

should weigh these factors. Thus, the juvenile court has the discretion to determine how

much weight should be accorded to any given factor." State v. Everhardt, 3rd Dist. Hancock

No. 5-17-25, 2018-Ohio-1252, ¶ 22, citing State v. Marshall, 1st Dist. Hamilton No. C-

150383, 2016-Ohio-3184, ¶ 15. M.A.'s claim otherwise again lacks merit.

       {¶ 34} M.A. next argues the juvenile court erred by granting the state's motion since

the juvenile system could provide him with more salient rehabilitative services when

accounting for his limited cognitive development. That may very well be true. M.A.,

however, would not be without any rehabilitative services simply because the case was

transferred to the common pleas court. The juvenile court, exercising its wide latitude in

determining whether to bind this case over to the common pleas court, found that a bindover

was necessary. The juvenile court reached this decision upon finding M.A. was "not

amenable to care or rehabilitation within the juvenile system and that the safety of the public

requires the legal restraint of [M.A.] beyond the age of his majority." When considering the

facts and circumstances of this case, coupled with the need to protect the public, the

juvenile court did not err in reaching this decision. Therefore, finding no merit to any of the

arguments raised herein, M.A.'s first assignment of error lacks merit and is overruled.

       {¶ 35} Assignment of Error No. 2:

       {¶ 36} THE COMMON PLEAS COURT ERRED WHEN IT PROVIDED [M.A.]

SEVERAL INACCURATE STATEMENTS CONCERNING THE POSTURE OF HIS CASE

AND HIS ABILITY TO ULTIMATELY APPEAL HIS SENTENCE.

       {¶ 37} In his second assignment of error, M.A. argues the trial court erred by

accepting his guilty plea since the plea was not knowingly, intelligently, and voluntarily

                                             - 13 -
                                                                      Brown CA2018-07-005

entered. We disagree.

         Standard of Review: Knowing, Intelligent, and Voluntary Guilty Plea

       {¶ 38} When a defendant enters a guilty plea in a criminal case, such as the case

here, the plea must be knowingly, intelligently, and voluntarily made. State v. Mosley, 12th

Dist. Warren No. CA2014-12-142, 2015-Ohio-3108, ¶ 6. "Failure on any of those points

'renders enforcement of the plea unconstitutional under both the United States Constitution

and the Ohio Constitution.'" State v. McQueeney, 148 Ohio App. 3d 606, 2002-Ohio-3731,

¶ 18 (12th Dist.), quoting State v. Engle, 74 Ohio St. 3d 525, 527 (1996). To ensure that a

defendant's guilty plea is knowingly, intelligently and voluntarily made, the trial court must

engage the defendant in a plea colloquy pursuant to Crim.R. 11(C). State v. Henson, 12th

Dist. Butler No. CA2013-12-221, 2014-Ohio-3994, ¶ 10.

       {¶ 39} As relevant here, pursuant to Crim.R. 11(C)(2), the common pleas court may

not accept a defendant's guilty plea without first addressing the defendant personally and:

              (a) Determining that the defendant is making the plea
              voluntarily, with understanding of the nature of the charges and
              of the maximum penalty involved, and if applicable, that the
              defendant is not eligible for probation or for the imposition of
              community control sanctions at the sentencing hearing.

              (b) Informing the defendant of and determining that the
              defendant understands the effect of the plea of guilty or no
              contest, and that the court, upon acceptance of the plea, may
              proceed with judgment and sentence.

              (c) Informing the defendant and determining that the defendant
              understands that by the plea the defendant is waiving the rights
              to jury trial, to confront witnesses against him or her, to have
              compulsory process for obtaining witnesses in the defendant's
              favor, and to require the state to prove the defendant's guilt
              beyond a reasonable doubt at a trial at which the defendant
              cannot be compelled to testify against himself or herself.

       {¶ 40} A guilty plea is invalid if the common pleas court does not strictly comply with

Crim.R. 11(C)(2)(c), which requires the court to verify the defendant understands the


                                            - 14 -
                                                                      Brown CA2018-07-005

constitutional rights he is waiving. State v. Shavers, 12th Dist. Butler No. CA2014-05-119,

2015-Ohio-1485, ¶ 9. On the other hand, the common pleas court need only substantially

comply with the nonconstitutional notifications required by Crim.R. 11(C)(2)(a) and (b).

State v. Floyd, 12th Dist. Warren No. CA2016-09-077, 2017-Ohio-687, ¶ 14. Under the

substantial compliance standard, the appellate court must review the totality of the

circumstances surrounding the defendant's plea and determine whether the defendant

subjectively understood the effects of his plea. State v. Givens, 12th Dist. Butler No.

CA2014-02-047, 2015-Ohio-361, ¶ 12.

                                          Analysis

       {¶ 41} Although acknowledging the common pleas court "closely complied" with the

requirements of Crim.R. 11(C), M.A. nevertheless argues the common pleas court erred by

finding his guilty plea was knowingly, intelligently, and voluntarily entered since it provided

him with inaccurate and inconsistent information at the plea hearing; namely, that by

entering a guilty plea he was "perhaps" waiving his right to appeal his jointly recommended

and agreed upon sentence. But, as this court has stated previously, "the failure to inform a

defendant that a guilty plea waives certain rights on appeal is not one of the specifically

enumerated rights the trial court is required to discuss during the Crim.R. 11 colloquy."

State v. Reynolds, 12th Dist. Madison No. CA2018-02-005, citing State v. Moxley, 12th Dist.

Madison No. CA2011-06-010, 2012-Ohio-2572, ¶ 13 ("[t]he fact that a guilty plea waives

the defendant's right to contest various pretrial motions is not one of the specifically

enumerated rights the trial court is required to provide in the Crim.R. 11 colloquy").

       {¶ 42} Regardless, even assuming the common pleas court was required to notify

M.A. that his guilty plea would waive certain rights on appeal, the common pleas court did

not provide M.A. with any inaccurate or inconsistent information at the plea hearing. Again,

as noted above, M.A. argues the common pleas court provided him with inaccurate and

                                             - 15 -
                                                                        Brown CA2018-07-005

inconsistent information that by entering a guilty by notifying him he was "perhaps" waiving

his right to appeal his jointly recommended and agreed upon sentence.

       {¶ 43} However, pursuant to R.C. 2953.08(D)(1), "[a] sentence imposed upon a

defendant is not subject to review under this section if the sentence is authorized by law,

has been recommended jointly by the defendant and the prosecution in the case, and is

imposed by a sentencing judge." (Emphasis added.) Because a jointly recommended and

agreed upon sentence is unreviewable only if the sentence "is imposed by a sentencing

judge," M.A. would have been well within his rights to appeal his sentence if the common

pleas court had rejected the parties' agreed sentence at the sentencing hearing. Therefore,

due to the limited application of R.C. 2953.08(D)(1), the common pleas court was correct

when it informed M.A. that by entering a guilty plea he was "perhaps" waiving his right to

appeal his sentence.

       {¶ 44} Notwithstanding the fact that the common pleas court did not provide M.A.

with any inaccurate or inconsistent information at the plea hearing, even if it did, there is

nothing in the record to indicate M.A. would not have otherwise pled guilty.              This is

particularly true here when considering the plea form executed by M.A. included the

statutory language found in R.C. 2953.08(D)(1) immediately above the signature line where

M.A. signed acknowledging "[he] had read this form and I knowingly, voluntarily, and

intelligently enter this Guilty Plea."     Therefore, when considering the totality of the

circumstances surrounding M.A.'s guilty plea, we find no merit to M.A.'s claim that his guilty

plea was not knowingly, intelligently, and voluntarily entered as a result of the common

pleas court providing him with any inaccurate and inconsistent information at the plea

hearing.

       {¶ 45} M.A. also argues the common pleas court erred by finding his guilty plea was

knowingly, intelligently, and voluntarily entered since it notified him that if he pled guilty the

                                              - 16 -
                                                                      Brown CA2018-07-005

case would be "transferred back to the juvenile court for amenability proceedings" in

accordance with R.C. 2152.121(B)(3). There is no dispute that the common pleas court

incorrectly determined that statute was applicable to the case at bar. However, although

the common pleas court was incorrect in its belief that R.C. 2952.121(B)(3) applied to this

case, there is again nothing in the record to indicate M.A. would not have pled guilty had

the common pleas court not informed him that R.C. 2152.121(B)(3) was applicable to the

case bar.

       {¶ 46} Simply stated, when again considering the totality of the circumstances

surrounding M.A.'s guilty plea, we find no merit to M.A.'s claim that his guilty plea was not

knowingly, intelligently, and voluntarily entered as a result of the common pleas court

notifying him at the plea hearing that the case be "transferred back to the juvenile court for

amenability proceedings." This is certainly true here when considering the generous plea

agreement offered by the state and agreed sentence. Therefore, finding no merit to any of

the arguments raised herein, M.A.'s second assignment of error likewise lacks merit and is

overruled.

                                         Conclusion

       {¶ 47} The juvenile court did not err by granting the state's motion to bind the matter

over to the common pleas court in accordance with R.C. 2152.12(B). The common pleas

court also did not err by accepting M.A.'s guilty plea upon finding said plea was knowingly,

intelligently, and voluntarily entered. This is because, as the record indicates, the common

pleas court went to great lengths to ensure M.A. subjectively knew the effect of his guilty

plea. Therefore, finding no merit to either of the two assignments of error raised, both M.A.'s

conviction and sentence are affirmed.

       {¶ 48} Judgment affirmed.

       RINGLAND, P.J., and M. POWELL, J., concur.

                                             - 17 -